Citation Nr: 0506465	
Decision Date: 03/08/05    Archive Date: 03/21/05

DOCKET NO.  02-10 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a mixed personality 
disorder.

2.  Entitlement to service connection for chronic fatigue 
syndrome.  

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

4.  Entitlement to service connection for glaucoma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from January 1980 to February 
1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May 2002 and April 2003 rating 
determinations of a regional office (RO) of the Department of 
Veterans Affairs (VA).  

In August 2004, the veteran appeared at a hearing before the 
undersigned Veterans Law Judge.

The issues of service connection for PTSD and glaucoma are 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action is required on his part.


FINDINGS OF FACT

1.  At the time of his August 2004 hearing before the 
undersigned Veterans Law Judge, the veteran withdrew the 
issue of service connection for a mixed personality disorder.  

2.  Chronic fatigue syndrome has not been shown to be 
present.




CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by 
the appellant, as it relates to the issue of service 
connection for a mixed personality disorder, have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2004).

2.  Chronic fatigue syndrome was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1111, 1112, 
1113, 1131, 1137 (West 2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  
The intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  After reviewing the claims folder, the claimant has 
been notified of the applicable laws and regulations which 
set forth the necessary criteria for the benefits currently 
sought.  The discussions in the May 2002 determination, the 
July 2002 statement of the case, and the February 2003 and 
October 2003 supplemental statements of the case informed the 
claimant of the information and evidence necessary to warrant 
entitlement to the benefit sought.  Moreover, in March 2002 
and March 2003 letters, the veteran was advised of the types 
of evidence VA would assist him in obtaining as well as his 
own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  The 
Board notes that the March 2002 VCAA letter was sent to the 
appellant prior to the May 2002 rating decision.  The VCAA 
notice was therefore timely.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004). 

The Board also notes that the March 2003 letter implicitly 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  In this regard, the 
appellant was repeatedly advised to identify any source of 
evidence and that VA would assist in requesting such 
evidence.  The Board believes that a reasonable inference 
from such communication was that the appellant must also 
furnish any pertinent evidence that the appellant may have 
and that the requirements of 38 C.F.R. § 3.159(b)(1) have 
been met.  The Board finds that all notices required by VCAA 
and implementing regulations were furnished to the appellant 
and that no useful purpose would be served by delaying 
appellate review to send out additional VCAA notice letters.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in service, private, and VA, have been obtained and 
the veteran has been a VA examination.  The Board finds that 
the record as it stands includes adequate competent evidence 
to allow the Board to decide the case and no further action 
is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No 
additional pertinent evidence has been identified by the 
claimant as relevant to the issue on appeal.  Under these 
circumstances, no further action is necessary to assist the 
claimant with the claim.


Mixed Personality Disorder

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2004).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2004).  The appellant, 
at the time of his August 2004 hearing before the undersigned 
Law Judge, withdrew his appeal as to the issue of entitlement 
to service connection for a mixed personality disorder.  
Hence, there remain no allegations of errors of fact or law 
for appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal and it is dismissed 
without prejudice as it relates to this issue.


Chronic Fatigue Syndrome

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A review of the veteran's service medical records reveals 
that there were no complaints or findings of chronic fatigue 
syndrome during his period of service.  There were also no 
complaints or findings of chronic fatigue syndrome in the 
years immediately following service.  

Treatment records obtained from the Detroit VA Medical Center 
(MC) covering the time period from March 2000 to January 2002 
contain no findings or diagnoses of chronic fatigue syndrome.  

In April 2002, the veteran was afforded a VA examination.  
The examiner noted that he had reviewed the veteran's 
computerized medical records and that there was no 
documentation of chronic fatigue syndrome in the past.  The 
examiner further observed that the veteran was unable to give 
any history of the onset of this condition.  The veteran 
denied low grade fevers or nonexudative pharyngitis.  He also 
denied any palpable tender cervical or axillary lymph nodes 
or generalized muscle aches.  He was able to do his chores 
and activities of daily living without any trouble.  There 
was no fatigue 24 hours or longer after exercise.  The 
veteran had headaches which would come and go and last for 
about 1/2 hour.  He did not take any medication on a regular 
basis for the headaches.  He denied any migratory joint 
pains.  The veteran stated that he was depressed and worried 
and that he had weight loss.  He noted that he was stressed 
out.  

Physical examination revealed that the veteran's head was 
atraumatic and normocephalic.  The pupils were clear and 
reacted equally to light.  The tympanic membranes were clear.  
The oropharyngeal mucosa was pink and moist.  The veteran's 
throat was clear and there was no postnasal drainage or 
cobblestoning of the posterior pharyngeal wall.  The tonsils 
were not enlarged.  The heart had a regular rate and rhythm 
and breath sounds were clear.  There were no wheezes or 
rales.  The abdomen was soft and nontender.  There was no 
heptasplenomegaly.  There was no joint tenderness, effusion, 
or swelling.  Range of motion for the joints was normal and 
there was no evidence of myopathy.  The cranial nerves were 
intact and there was no motor or sensory deficit.  Reflexes 
were 1+ and there were no cerebellar signs.  Urinalysis was 
unremarkable as were the thyroid tests and a chemistry 
profile.  Rheumatoid and ANA factors were negative.  

The examiner indicated that at present there was no evidence 
of chronic fatigue syndrome by history, by previous records, 
or by current examination.  

At the time of his November 2002 RO hearing, the veteran 
testified that he was not functioning right at his job.  The 
veteran stated that he felt his chronic fatigue syndrome and 
psychiatric problems were related.  

Additional VA outpatient treatment records obtained 
subsequent to the hearing reveals no objective medical 
evidence of chronic fatigue syndrome for the time period from 
January 2002 to February 2003.  There were also no reports or 
diagnoses of chronic fatigue syndrome in VA outpatient 
treatment records covering the period from February 2003 to 
April 2003.  

At his August 2004 hearing before the undersigned Law Judge, 
the veteran testified that he had been diagnosed as having 
chronic fatigue syndrome at the VA hospital in Detroit.  He 
indicated that he was still receiving treatment for this 
disorder.  He stated that he was on depression medication for 
his chronic fatigue syndrome.  The veteran noted that he was 
first told that he had chronic fatigue syndrome in 2000 at 
the VA.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. §§ 1131; 
see Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that 
the VA's and the United States Court of Appeals for Veterans 
Claims interpretation of section 1110 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary and 
therefore the decision based on that interpretation must be 
affirmed); See also, Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  

The objective medical findings demonstrate that the veteran 
does not currently have chronic fatigue syndrome.

As to the veteran's beliefs that he currently has chronic 
fatigue syndrome, the Board notes that he is not qualified to 
render an opinion as to whether he currently has chronic 
fatigue syndrome and whether that condition is related to 
service.  See Espiritu v. Derwinski, 2 Vet. App. 482 (1992); 
Moray v. Brown, 5 Vet. App. 211 (1993).

Assuming arguendo that the veteran did currently have chronic 
fatigue syndrome, service connection would still not be 
warranted.  The veteran's service medical records are devoid 
of any findings of chronic fatigue syndrome.  Furthermore, 
there were no findings of chronic fatigue syndrome in the 
years immediately following service.  The veteran, by his own 
testimony, has indicated that this disorder was not present 
until many years after service.  

The Board further notes that the veteran as a lay person, is 
not competent to offer opinions on medical diagnosis or 
causation, and the Board may not accept unsupported lay 
speculation with regard to medical issues.  See Espiritu and 
Moray   Moreover, there has been no competent medical 
evidence submitted relating chronic fatigue syndrome to the 
veteran's period of service. 

While the Board is sympathetic to the veteran's beliefs, the 
preponderance of the evidence is against the claim and there 
is no doubt to be resolved.

It is noteworthy to mention that while the veteran is in 
receipt of Supplemental Security Income (SSI), he is not 
receiving such benefits based on a diagnosis of chronic 
fatigue syndrome.  Rather, his disability award is based on 
his depression, glaucoma, and peptic ulcer.  (See September 
2004 SSI report).  Therefore, it would be of no assistance to 
obtain these records.


ORDER

The appeal, as to the issue of entitlement to service 
connection for a mixed personality disorder, is dismissed.

Service connection for chronic fatigue syndrome is denied.  


REMAND

At the time of his August 2004 hearing before the undersigned 
Law Judge, the veteran testified that he was receiving 
treatment for PTSD at the Detroit Community Center.  He 
indicated that he had been receiving treatment at this 
facility for the past four months.  The Board further 
observes that prescription reports received from the Detroit 
Receiving Hospital and University Health Center contained 
diagnoses of PTSD.  The treatment records used in making the 
diagnoses have not been associated with the veteran's claim 
folder.  As these records appear to be pertinent to the 
veteran's claim, an attempt should be made to obtain them.  

With regard to the veteran's claim of service connection for 
glaucoma, the Board notes that service medical records reveal 
that the veteran sustained an injury to his eyes when working 
with heavy machinery in October 1981.  To date, the veteran 
has not been afforded a VA eye examination in conjunction 
with his claim of service connection for glaucoma.  The Board 
is of the opinion that the veteran should be afforded a VA 
examination to determine whether his current glaucoma is 
related to his period of service, including as a result of 
any eye injury sustained in service.  

The Board also observes that in October 2004, the veteran was 
found to be eligible for supplemental security income 
payments based on disability.  The veteran's disability claim 
was based on depression, glaucoma, and peptic ulcer.  The 
Social Security Administration noted that the veteran's claim 
was decided based on VA records, Detroit Central City, CMH 
reports, an attending psychiatrist report and a Sierra 
medical group report.  While the RO has made two request for 
these records, there has been no response from the agency.  
It is imperative that further attempts be made to obtain 
these records unless it is clear that such attempts would be 
futile.  If this is the case, such finding should be clearly 
documented in the claims file.  The Court has held that where 
there has been a determination with regard to SSA benefits, 
the records concerning that decision are often needed by VA 
for evaluation of pending claims and must be obtained.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

The veteran is hereby informed of the need to submit all 
pertinent evidence he may have in his possession.  

Accordingly, this matter is remanded for the following:  

1.  After obtaining the proper address 
and authorization from the veteran, 
obtain and associate with the claims file 
copies of treatment records of the 
veteran from the Detroit Receiving 
Hospital and University Health Center and 
the Detroit Community Center, as well as 
all VA records from 2004 pertaining to 
treatment for PTSD and for glaucoma.  

2.  Obtain from SSA a copy of their 
decision regarding the appellant's claim 
for Social Security disability benefits, 
as well as the medical records relied 
upon in that decision.

3.  Schedule the veteran for a VA 
examination to determine the nature and 
etiology of any current glaucoma.  All 
necessary tests and studies should be 
performed and all findings should be 
reported in detail.  The claims folder 
should be made available to the examiner.  
The examiner is requested to render an 
opinion as to whether it is at least as 
likely as not that any current glaucoma 
is related to the veteran's period of 
service, including as a result of any eye 
injury sustained in service.  Complete 
detailed rationale is requested for each 
opinion that is rendered.  

4.  Pursuant to 38 C.F.R. § 3.655, when a 
claimant fails to report for an 
examination scheduled in conjunction with 
an original compensation claim, the claim 
shall be rated based on the evidence of 
record.  When the claimant pursuing an 
original, reopened or claim for an 
increase without good cause fails to 
report for examination, the claim will be 
denied.  This Remand serves as notice of 
the regulation.

5.  Thereafter, the RO should review the 
claims folder to ensure that all of the 
foregoing requested development has been 
completed.  

In particular, the RO should review the 
requested examination report and required 
opinion to ensure that it is responsive 
to and in complete compliance with the 
directives of this remand and if they are 
not, the RO should implement corrective 
procedures.  See Stegall v. West, 11 Vet. 
App. 268, 270-1 (1998).

If upon completion of the above development any of the claims 
remain denied, the case should be returned to the Board after 
compliance with requisite appellate procedures.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




	                     
______________________________________________
	K. OSBORNE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


